Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 1 of 32 Page ID #:13

                                                                           Service of Process
                                                                           Transmittal
                                                                           07/08/2020
                                                                           CT Log Number 537913321
    TO:      Chris Dzbanski
             FORD MOTOR COMPANY
             1 American Rd Whq 421-E6
             Dearborn, MI 48126-2701

    RE:      Process Served in California

    FOR:     Ford Motor Company (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                 Santos Chavez, etc., Pltf. vs. Ford Motor Company, etc., et al., Dfts.
    DOCUMENT(S) SERVED:              -
    COURT/AGENCY:                    None Specified
                                     Case # 20STCV25194
    NATURE OF ACTION:                Product Liability Litigation - Lemon Law
    ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:        By Process Server on 07/08/2020 at 14:42
    JURISDICTION SERVED :            California
    APPEARANCE OR ANSWER DUE:        None Specified
    ATTORNEY(S) / SENDER(S):         None Specified
    ACTION ITEMS:                    CT has retained the current log, Retain Date: 07/08/2020, Expected Purge Date:
                                     07/13/2020

                                     Image SOP

                                     Email Notification, Chris Dzbanski cdzbansk@ford.com

    SIGNED:                          C T Corporation System
    ADDRESS:                         1999 Bryan St Ste 900
                                     Dallas, TX 75201-3140
    For Questions:                   877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / AA
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
    Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 2 of 32 Page ID #:14

                                                            Ql Welters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




DateL                      Wed, Jul 8, 2020

Server Name:               Paul Biafore

Location:                  Los Angeles, CA-LA




Entity Served              FORD MOTOR COMPANY

Agent Name                 C T CORPORATION SYSTEM

Case Number                20STCV25194

Jurisdiction               CA-LA
uronicaliy ULtL) Dy Superior Court oi Caiiiornia, County ot Los Angeles on                            ^ <-^arter. txecuiive Utticer/ClerK ol Coun. oy C. Monroe.Ueputy Clerk

                Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 3 of 32 Page ID #:15
                                                                                                                                                                  SUM-IOO
                                                   SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                   (SOLO PARA USO 0£ LA CORTE)
                                               (CiTACiON JUDICIAL)
             NOTICE TO DEFENDANT:
             (A VISO AL DEMANDADO):
              FORD MOTOR COMPANY, A Delaware Corporation; and DOHS I
              through 20, inclusive,
             YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO EL DEMANDANTE):

              SANTOS CHAVEZ, an individual,

               NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days Read the information
               below.
                  You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
               served on the plaintiff A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
               case There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-Help Center (www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
               the court clerk for a fee waiver form. If ynii do not file your response on time, you may lose iho coco by default, and your wages, money, and property
               may be taken without further warning from the court.
                  There are other legal requirements You may want to call an attorney right away. If you do not know an attorney, you may wont to call an attorney
               referral sen/lce. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal sen/ices program. You can locate
               these nonprofit groups at the California Legal Services Web site {wwY/.lawhelpcalifomia.org). the California Courts Online Self-Help Center
               (www.coufiinfo.ca.gov/selfhelp). or by contacting your local court or county bar association NOTE; The court has a statutory hen for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case
              /A VISOt Lo han demandado. Si no responde dentro de 30 dias. la code puede decidir an su contra sin escuchor su version. Lea la informacidn a
              conlinuBcidn.
                  Tiene 30 DiAS DE CALENDARIO despots de que le entreguen esta cilaciOn y papela.s legates para praseniar una respuesta por escrito an esia
              code y hacerque se eryfregiie una copia al demandante. Una cada o una llamada telefdnica no lo prologcn. Su respuesta por escrito tiene que estar
              en formate legal correcto si desea que procesen su caso en la code. Es posiblo que haya un formulario que usted pueda usar para su respuesta.
              Puede encof7/rar es/os formularies de la code y mis informacidn en el Centro de Ayuda de las Cortes de California (Www.sucorte.ca.gov), en la
              biblioteca de leyas de su condado o en la coda que la quede mis cerca. Si no puede pagar la cuola de prosentacion, pida ol secretario de la coda
              que le de un formulario de exenciin de pago de cuotas Si no presenia su mspuesla a tiempo, puede perder el caso por incumplimlenlo y la code lo
              podra quitarsu suefdo, cf/nero / 6/enes sin mis advertencia.
                 Hay otros requisilos legates. Es recomendable qua llame a un abogado inmedialamente. Si no conoce a un abogado, puada llamar a un servicio de
              remisidn a abogados Si no puede pagar a un abogado. es posibfe que cumpla con fos requisUos para oblener servicios legates gratuitos de un
              programs de servicios legates sin fines de lucre. Puede encontrar estos grupos sin Hnes de lucre en el sitio web de California Legal Services.
              (Www.lawhelpcatifornia.org;, en el Centro de Ayuda de las Codes de California, (www sucorte,ca.gov; o poniindose en contacto con la code o el
              colegio de abogados locales. A S/ISO: Por ley, la code tiene derecho a reclamar las cuotas y los cosfos exentos por imponer un gravamen sobre
              cualquier recuperacidn de $10,000 6 mis de valor recihida mediante un acuerdo o una concesidn de arbilraje on un caso do dcrccho civil. Tiene que
              pagar el gravamen de la code antes de que la code pueda desechar el caso
            The name and address of the court is;                                                                     CASE NUMBER
                                                                                                                      (Niimfv dal Caso)
            (El nombre y direccidn de la corte es): Stanley Mosk Courthouse
              111 N. Hill Street
                                                                                                                         2 0STCV251 94
             Los Angeles, CA 90012
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
            (El nombre, la direccidn y el numero de telifono del abogado del demandante, o del demandante que no tiene abogado. es):
             David N. Barry, Esq. 11845 W. Olyrt^ic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859
                                     Sherri R. Carter Executive Officer / Clerk of Court
            DATE;                                                                Clerk, by                                                                         . Deputy
            (Fecha)         07/08/2020                                           (Secretario)                   C Mnnrnp                                            (Adjunto)
            ('For proof of serv/ce of this summons, use Proof of Service of Summons (form POS-010).)
            (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                               NOTICE TO THE PERSON SERVED: You are served
                                               1. I  I as an individual defendant.
                                               2. I  I as the person sued under the fictitious name of {'specify;:


                                                   3.        ] on behalf of (specify):

                                                          under: dZl CCP 416.10 (corporation)                (---- 1 CCP 416.60 (minor)
                                                                 I I CCP 416.20 (defunct corporation)        (      ) CCP 416.70 (conservatee)
                                                                   T CCP 416.40 (association or partnership) [       j CCP 416.90 (authorized person)
                                                                I    I other (specr^;.'
                                                   4. I      I by personal delivery on (date):
                                                                                                                                                                      Pitta 1 of 1
             Form Adooloo for Mandatory Use                                         SUMMONS                                                 Code of Civl Proceduro §J 412 20,
               JuO^ Council of Colifomia                                                                                                                     www.courtin/o.eo 90V
              SUM-IOO [Rov July 1.2009]
                                                 20STCV25194
Case 2:20-cv-07091-DSF-PD
           Assigned for all purposes to; Document      1-1 Filed
                                         Stanley Mosk Courthouse,     08/06/20
                                                                  Judicial              Page
                                                                           Officer: Mel Red    4 of 32 Page ID #:16
                                                                                            Recana



 1   DAVID N. BARRY, ESQ. (SBN 219230)
     THE BARRY LAW FIRM
 2   11845 W. Olympic Blvd.. Suite 1270
     Los Angeles, CA 90064
 3   Telephone: 310.684.5859
     Facsimile: 310.862.4539
 4
     Attorney for Plaintiff, SANTOS CHAVEZ
 5

 6

 7

 8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9           FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE

10                                                               Case No.
      SAN'POS CHAVEZ, an individual,
                                                                             2 0STOV251 94
II

12                           Plaintiff,                          COMPLAINT FOR DAMAGES
13             V.

14

15    FORD MOTOR COMPANY, A Delaware

16    Corporation; and          DOES       I   through 20,
                                                                 Assignedfor all purposes to the Hon.
17    inclusive,                                                 in Dept.
IS                           Defendants.
19

20

2l            1.    Breach of Implied Warranty of Merchantability under the Song-Beverly Warranty Act.
22            2.    Breach of Express Warranty under the Song-Beverly Warranty Act.
23           JURY TRIAL DEMANDED.
24

25

26

27

28

                                                    -l-
                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 5 of 32 Page ID #:17


              PLAINTIFF SANTOS CHAVEZ, an individual, hereby allegcj and complains as follows:
 2            GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
              1.     Defendant,     FORD      MOTOR        COMPANY       (hereinafter   referred   to       as
 4   “Manufacturer”), is a corporation doing business in the County of Los Angeles, State of California,
 5   and, at all times relevant herein, was/is engaged in the manufacture, sale, distribution, and/or
 6   importing of Ford motor vehicles and related equipment.
 7           2.    The true names and capacities, whether individual, corporate, associate, or otherwise,
 8   of the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiff who therefore sues these
 9   Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to set foith
10   their true names and capacities when they have ascertained them. Further, Plaintiff is infomied and
Ii   believes, and thereon alleges, that each of the Defendants designated herein as a “Doe” is
12   responsible in some manner for the events and happenings herein referred to and caused injury and
13   damage to Plaintiff as herein alleged.
14           3.      Plaintiff is informed and believes, and thereon alleges, that at all times herein
15   mentioned, Defendants, and each of them, were the agents, servants, and/or employees of each of
16   their Co-Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the
17   things hereinafter alleged Defendants, and each of them, were acting in the course and scope of
18   their employment as such agents, servants, and/or employees, and with the permission, consent,
19   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.
20           4.     On or about December 1, 2016, defendants Manufacturer and Does 1 through 20
21   inclusive, manufactured and/or distributed into the stream of commerce a new 2016 Ford F-250
22   Super Duty, VIN 1F1'7W2BT8GEA37813 (hereinafter referred to as the “Vehicle”) for its eventual
23   sale/lease in the State of California.
24           5.    On or about June 17, 2017, Plaintiff purchased, for personal, family, and/or household
25   purposes, the subject Vehicle from the Seller. The purchase agreement is in the possession of
26   Defendants.
27           6.    The subject Vehicle was/is a “new motor vehicle” under the Song-Beverly Warranty
28   Act.
                                                                                                        \
                                                     -2-
                                        COMPLAINT FOR DAMAGES
 Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 6 of 32 Page ID #:18


     1           7.    Along with the purchase of the Vehicle, Plaintiff received written warranties and other
     2    express and implied warranties including, but not limited to, warranties from Manufacturer and
     3    Seller that the Vehicle and its components would be free from all defects in material and
 4        workmanship; that the Vehicle would pass without objection in the trade under the contract
 5        description; that the Vehicle would be fit for the ordinary purposes for which it was intended; that
 6        the Vehicle would conform to the promises and affirmations of fact made; that Defendants, and
 7        each of them, would perform any repairs, alignments, adjustments, and/or replacements of any
 8       parts necessary to ensure that the Vehicle was free from any defects in material and workmanship;
 9       that Defendants, and each of them, would maintain the utility of the Vehicle for Three (3) years or
10       36,000 miles and would conform the Vehicle to the applicable express warranties. (A copy of the
1]       written warranty is in the possession of the Defendants).
12               8. Plaintiff has duly performed all the conditions on Plaintiffs part under the purchase
13       agreement and under the express and implied warranties given tu plaiiiLiff, except insofai as the
14       acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or
15       excused such performance.
16               9.    Plaintiff has delivered the Vehicle to the Manufacturer's authorized service and repair
17       facilities, agents and/or dealers, including Seller, on at least Three (3) separate occasions resulting
18       in the Vehicle being out of service by reason of repair of nonconformities. Repair Orders/Invoices
19       are in the possession of Defendants.
20               10.     By way of example, and not by way of limitation, the defects, malfunctions, mis
21       adjustments, and/or nonconformities with Plaintiffs Vehicle include the following; Plaintiff has
22       submitted the subject Vehicle for defects and malfunctions, specifically for issues with
23       transmission leak, inoperable brake, oil consumption issues, loss of power, check engine light,
24       acceleration issues, and battery failure.
25       ///

26       ///

27       ///

28       ///

                                                           -3-
                                           COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 7 of 32 Page ID #:19


             11.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-
 2   authorized service and repair facility, Plaintiff notified Defendants, and each of them, of the
 3   defects, malfunctions, mis adjustments, and/or nonconformities existent with the Vehicle and
 4   demanded that Manufacturer or its representatives repair, adjust, and/or replace any necessary parts
 5   to conform the Vehicle to the applicable warranties.

 6           12.      Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-
 7   authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that

 8   they could and would conform the Vehicle to the applicable warranties, that in fact they did
 9   conform the Vehicle to said warranties, and that all the defects, malfunctions, mis adjustments,
10   and/or nonconformities have been repaired; however, Manufacturer or its representatives failed to
11   conform the Vehicle to the applicable warranties because said defects, malfunctions, mis
12   adjustments, and/or nonconformities continue to exist even after a reasonable number of attempts
13   to repair was given.
14           13.     The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS
15   ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against
16   Defendants, together with equitable relief In addition, Plaintiff seeks damages from Defendants,
17   and each of them, for incidental, consequential, exemplar)', and actual damages including interest,
18   costs, and actual attorneys’ fees.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                     -4-
                                          COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 8 of 32 Page ID #:20


     1                                            FIRST CAUSE OF ACTION
 2                    Rrftach of implied Warranty of Merchantability under Song-Bcvcrlv Warranh^ Act
 3                                                      Against all Defendants
 4                14.     Plaintiff realleges each and every paragraph (1-13) and incorporates them by this
 5        reference as though fully set forth herein.
 6                15.      The distribution and sale of the Vehicle was accompanied by the Manufacturer
 7        implied warranty that the Vehicle was merchantable.
 8                16.     Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the
 9        Vehicle would pass without objection in the trade under the contract description; that the Vehicle
10       was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately
11       assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to
12       Plaintiff.

13                17.    As evidenced by the defects, malfunctions, mis adjustments, and/or nonconformities
14       alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer
15       would reasonably expect, because it could not pass without objection in the trade under the contract
16       description; because it was not fit for the ordinary purposes for which it was intended; because it
17       was not adequately assembled; and/or because it did not or could not be conformed to the promises
18       or affirmations of fact made to Plaintiff.
19               18.      Upon discovery of the Vehicle’s nonconformities, Plaintiff took reasonable steps to
20       notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the
21       quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the
22       nonconforming Vehicle.

23       ///
24       ///

25       ///

26       ///

27       ///

28       ///

                                                     -5-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 9 of 32 Page ID #:21


                   19.     Plaintiff hereby gives written notice and justifiably revokes acceptance of the
     2   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiff further
 3       demands that the Manufacturer cancel the sale, lake back the nonconforming Vehicle, refund all
 4       the money expended, pay the difference between the value of the Vehicle as accepted and the value
 5       the Vehicle, would have had if it had been as warranted, and/or pay damages under the Commercial
 6       Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to
 7       comply.

 8               20.      Plaintiff hereby gives written notice and makes demand upon Manufacturer for
 9       replacement or restitution, pursuant to Song-Beverly. Defendants, and each of them, knew of their
10       obligations under Song-Beverly; however, despite Plaintiffs demand, Defendants and each of
11       them, have intentionally failed and refused to make restitution or replacement pursuant to Song-
12       Beverly.

13              21.      As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff
14       has sustained damage in the amount actually paid or payable under the contract, plus prejudgment
15       interest thereon at the legal rale. Plaintiff will seek leave to amend this Complaint to set forth the
16       exact amount thereof when that amount is ascertained.
17              22.       As a further result of the actions of Defendants, and each of them, Plaintiff has
18       sustained incidental and consequential damages in an amount yet to be determined, plus interest
19       thereon at the legal rate. Plaintiff will seek leave to amend this Complaint to set forth the exact
20       amount of incidental damages when that amount is ascertained.
21              23.      As a further result of the actions of Defendants, and each of them, Plaintiff has
22       sustained damages equal to the difference between the value of the Vehicle as accepted and the
23       value the Vehicle would have had if it had been as warranted.
24              24.      As a direct result of the acts and/or omissions of Defendants, and each of them, and
25       in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
26       Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of her
27       attorneys’ fees based upon actual time expended and reasonably incurred, in connection with the
28       commencement and prosecution of this action.

                                                     -6-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 10 of 32 Page ID #:22


                                                SFXOND CAUSE OF ACTION
     2                        Breach of Express Warranty under Song-Bcvcriv Warranty Act
 3                                                      AgaiiivSt all Defendants
 4                 25.    Plaintiff realleges each and every paragraph (1-24) and incorporates them by this
 5        reference as though fully set forth herein.

 6                 26.    'fhe Vehicle had defects, maifunclions, mis adjustments, and/or nonconformities
 7       covered by the warranty that substantially impaired its value, use, or safety to Plaintiff
 8                 27.   Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facilities for
 9       repair.

10                 28.   Defendants, and each of them, failed to service or repair the Vehicle to match the
         written warranty after a reasonable number of opportunities to do so.
12                 29.   The acts and/or omissions of Defendants, and each of them, in failing to perform the
13       proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable
14       express warranties constitute a breach of the express warranties that the Manufacturer provided to
15       Plaintiff, thereby breaching Defendants’ obligations under Song-Beverly.
16                 30.   Defendants, and each of them, failed to perform the necessary repairs and/or service
17       in good and workmanlike manner. The actions taken by Defendants, and each of them, were
18       insufficient to make the Subject Vehicle conform to the express warranties and/or proper
19       operational characteristics of like Vehicles, all in violation of Defendants’ obligations under Song-
20       Beverly.
21                 31.    Plaintiff hereby gives written notice and makes demand upon Manufacturer for
22       replacement or restitution, pursuant to Song-Beverly. Defendants and each of them, knowing their
23       obligations under Song-Beverly, and despite Plaintiffs demand, failed and refused to make
24       restitution or replacement according to the mandates of Song-Bcverly. The failure of Defendants,
25       and each of them, to refund the price paid and payable or to replace the Vehicle was intentional and
26       justifies an award of a Civil Penalty in an amount not to exceed two times Plaintiff'’s actual
27       damages.

28       ///


                                                     -7-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 11 of 32 Page ID #:23


             32.     As a result of the acts and/or omissions of Defendants, and each of them, and
 2    pursuant to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or
 3    restitution of the amount actually paid or payable under the contract, at Plaintiffs election, plus
 4    prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this
 5    Complaint to set forth the exact amount of restitution and interest, upon election, when that amount
 6   has been ascertained.
 7           33.     Additionally, as a result of the acts and/or omissions of Defendants, and each of
 8   them, and pursuant to Song-Beverly, Plaintiff has sustained and is entitled to consequential and
 9   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate. Plaintiff
10   will seek leave of the court to amend this complaint to set forth the exact amount of consequential
11   and/or Incidental damages, when those amounts have been ascertained.
12           34.    As a direct result of the acts and/or omissions of Defendants, and each of them, and
13   in pursuing Plaintiffs claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
14   Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys’
15   fees based upon actual time expended and reasonably incurred, in connection with the
16   commencement and prosecution of this action.
17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                -8-
                                       COMPLAINT FOR DAMAGES
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 12 of 32 Page ID #:24


                                            PRAYER FOR RELIEF
 2              WHEREFORE, Plaintiff prays for judgment against all Defendants, and each of them, as
 3   follows:
 4                A. For replacement or restitution, at Plaintiffs election, according to proof;

 5                B. For incidental damages, according to proof;

 6                C. For consequential damages, according to proof;
 7                D. For a civil penalty as provided in Song-Beverly, in an amount not to exceed two
 8                      times the amount of Plaintiffs actual damages;

 9                E. For actual attorney’s fees, reasonably incurred;

10                F. For costs of suit and expenses, according to proof;
II                0. For the difference between the value of the Vehicle as accepted and the value the

12                      Vehicle would have had if it had been as warranted;
13                H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;
14                I. For pre-judgment interest at the legal rate;
15                J. Such other relief the Court deems appropriate.
16
     Date: June 30, 2020                                THE BARRY LAW FIRM
17

18                                                      \

19                                                By:
                                                        DA^N. BARRY, 1?SQ.
20
                                                        Attorney for Plaintiff,
21                                                      SANTOS CHAVEZ

22
23
24
25
26
27
28

                                                            -9-
                                       COiVlPLAINT FOR DAMAGES
         Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 13  of for
                                                                    Reserved 32ClerX’sPage
                                                                                       File StampID #:25
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS;
                                                                                                             FILED
  Stanley Mosk Courthouse                                                                           SiAerior Ccuil of California
  111 North Hill Street. Los Angeles, CA 90012                                                        usi^tyof LosAngates
                                                                                                         07/06/2020
                      NOTICE OF CASE ASSIGNMENT                                            ^cstdR Carts Eieout'i'eOScc:'^ OeAoiCav*

                                                                                             8y:            C. Ktorroe '      Deputy
                          UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

   Your case is assigned for all purposes to the judicial officer indicated below.   20STCV25194

                           THIS FORM IS TO BE SERVED WITH THE SUIMIMONS AND CO!VlPLAI^T

                ASSIGNED JUDGE               DEPT     ROOM                     ASSIGNED JUDGE                     DEPT      ROOM
    ✓      Mel Red Recana                   45




    Given to the Plaintiff/Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on   07/06/2020                                                        By C. Monroe                                    ^ Deputy Clerk
                 (Date)
LACIV190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 14 of 32 Page ID #:26
                         Instructions for handling unlimited civil cases

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all puiposcs
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed.           Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jurj' panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and lime standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

 Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mook Courthouse and arc randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
 Calendar Courtroom for ail purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complev are, initially assigned to the Snpervi.sing Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 el seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for ail purposes.




LAC1V190 (Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 15 of 32 Page ID #:27




                                 VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


          RSH                       The Early Organizational Meeting Stipulation, Discovery
                                 Resolution Stipulation, and Motions in Limine Stipulation are
     SupMler Court e( CalKomU
     County of Lou Anoaltfl      voluntary stipulations entered into by the parties. The parties
                                 may enter into one, two, or all three of the stipulations;
                                 however, they may not alter the stipulations as written,
                                 because the Court wants to ensure uniformity of application.
     LosAngalii County
     BarAtsoeUUon                These stipulations are meant to encourage cooperation
     UUoaUon fioctlon

     Loo An0skt County           between the parties and to assist In resolving issues in a
     Bor Atteclallon Labor and
     Empteynwnt Low Soetion      manner that promotes economic case resolution and judicial
                                 efficiency.
     O]
             »< \ t:
                                     TTre    foliowing organizations endorse       the   goal of
    CoAMUMr Attomeyt
    Asaecladon of Los Angalti
                                 promoting efficiency In litigation and ask that counsel
                                 consider using these stipulations as a voluntary way to
                       fj        promote communications and procedures among counsel
                       i'

                                 and with the court to fairly resolve issues in their cases.

                                 4Los Angeles County Bar Association Litigation Section^
    SouUiim Coltfomla
    OoftnM Counsol
                                             ^ Los Angeles County Bar Association
                                               Labor and Employment Law Section#
          aSL
    AMOcUtionor
    Buabwtt Trill Lowyvrs
                                     ^Consumer Attorneys Association of Los Angeles#


                                            #Southem California Defense Counsel#


                                            #Association of Business Trial Lawyers#

    Ciiilomli Employmtnt
    Lowyert AoiocliUon
                                      #CaMfomia Employment Lawyers Association#

       LACIV2aO(NEVV)
       LASC Approved 4*11
       For Optional U»e
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 16 of 32 Page ID #:28




  Mu«M« <WMaa or inoMtTW^Miir Miiot/T anmNcr                 lUltMMAStll




           T£i£PHONe NO.;                       FAX NO. (Opaonat);
   e<MA«. WDReSS (Opfi«*u>}:
      *nORN£Y PQW (Nagnh
   5UPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
  counmousE adoaess;

  Puuntiff;

  OEFENOANT:

                                                                                    CAS6 Nuiaea-
                   STIPULATION - DISCOVERY RESOLUTION

       This stipulation Is Intended to provide a fast and informal resolution of discovery issues
       through limited paperwork and an Informal conference with the Court to aid In the
       resolution of the issues.

       The parties agree that*

       1. Prior to the discovery cuLoff In this action, no discovery motion shall be filed or heard unless
          the moving parly firs! makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

       2. At the Informal Discovery Conference Ihe Court will consider Ihe dispute presented by parties
          and detemiine whether it can be resolved informally. Nothing set forth herein will preclude a
          party from making a record at the conclusion of an Informal Discovery Conference, either
          orally or In writing.

      3. Following a reasonable and good faith attempt at an Informal resolution of each Issue to be
         presented, a party may request an Informal Discovery Conference pursuant to the following
         procedures:

                a. The party requesting the Informal Discovery Conference will:

                    I.    File a Request for Informal Discovery Conference with the clerk's office on Ihe
                          approved form (copy altached) and deliver a courtesy, conformed copy lo Ihe
                          assigned department;

                   li.    Include a brief summary of the dispute and specify the relief requested; and

                  iii.    Serve the opposing party pursuant to any authorized or agreed method of service
                          that ensures that the opposing party receives the Request for Informal Discovery
                          Conference no later than the next court day following the filing.

                b. Any Answer to a Request for Informal Discovery Conference must:

                   i.    Also be Wed on the approved form (copy attached);

                  il.    Include a brief summary of why the requested relief should be denied:
      UCIV036 (MW)
      LASC Apprnvtd 04/t 1          STIPULATION - DISCOVERY RESOLUTION
      For Optlonst Use                                                                               Pa^a 1 of 3
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 17 of 32 Page ID #:29




              111.   8e filed within two (2) court days of receipt of (he Request: and

              iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                     method of service that ensures that the opposing party receives (he Answer no
                     later than the next court day following the filing.

         c. No other pleadings, including but not iimited to exhibits, declarations, or attachments, will
            be accepted.

         d. If the Court has not granted or denied the Request for Informal Discovery Conference
            within ten (10) days following the filing of the Request, then it shall be deemed to have
            been denied. If the Court acts on the Request, the parties will be notified whether the
            Request for Informal Discovery Conference has been granted or denied and, if granted,
            the date and time of the Informal Discovery Conference, which must be within twenty (20)
            days of the filing of the Request for Informal Discovery Conference.

         e. If (he conference is not held within twenty (20) days of the filing of the Request for
            Informal Discovery Conference, unless exterKjed by agreement of the parties and the
            Court, then the Request for the Informal Discovery Conference shall be deemed to have
            been denied at that time.

     4. if (a) the Court has denied a conference or (b) one of the lime deadlines above has expired
        without the Court having acted or (c) the Informal Discovery Conference is concluded without
        resolving the dispute, then a party may file a discovery motion to address unresolved issues.

     5. The parties hereby further agree that the time for making a motion to compel or other
        discovery motion is tolled from the date of filing of the Request for Informal Discovery
        Conference unlit (a) the request Is denied or deemed denied or (b) twenty (20) days after the
        filing of tha Request for Informal Discovery Conference, whichever is earlier, unless extended
        by Order of the Court.

        ft is the undBr5tandir>g and Intent of the parlies (hat this stipulation shall, for each discovery
        dispute to which it applies, constitute a writing memorializing a “spacinc fater date to which
        the propounding (or demanding or requesting] party and the responding party have agreed in
        writing.* within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
        2033.290(c).

     6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
        an order shortening time for a motion to be heard concerning discovery.

     7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
        terminate the stipulation.

     8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
        any act pursuant to (his stipulation falls on a Saturday. Sunday or Court holiday, then (he lime
        for performing that act shall be extended to the next Court day.



     LACIV03& (new)
     LASC Approved MM          STIPULATION - DISCOVERY RESOLUTION
     For Optional Use                                                                            Page 2ol 3
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 18 of 32 Page ID #:30



            mu                                                            CAUMUtfUM




       The following parties stipulate:

       Date:
                                                          >
                      (TYPE OR PRINT NAXIE)                             iATTOftNEY FOR f>VAJmtFF)
       Dale:
                      (TYPE OR PRINT NA.MEI                            (AHORNEY PORO£feNO*MT>
       Dale:
                      (TYPE OR PRINT NAME)                             (ATTORNEY FOR OEFENQANT)
       Dale:
                                                          >
                      (TYPE OR PRtNTNMf)                               (ATTOAr^ FOR OEFENOANT)
       Dale:
                                                          >
                      (TYPE OR PRINT NW«»                      (AnORNEYFOfl                               J
       Date:

                      (TYPE OR PRINT NAME)                     (ATTORNEY f OR                             J
       Dale:                                              A.




                      (1YPS OR PRINT NAME)                     (AITORNEY FOR




                                                                                                                  i




   \



       LACIV036 (new)
       LASC Aiipmvod 04/11            STIPULATION - DISCOVERY RESOLUTION
       For Optional Uso                                                                             Page 3 ol 3
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 19 of 32 Page ID #:31




  •MCMoiBMtier Anaw«tvoii»Mcv«wtiaui «n(M>ct                   • liliaiMWAWA                         iv Cliik t tM Hang




            TELEPHONE NO.:                       FAX NO. (Opl'end):
   e-MO. ADDRESS (Optenaf):
      ATTOftNEV FOft <NM»gl;
  SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
  COUHTHOUSE ADDRESS:

  PLAINTIFF:


  OEFENOanT;

                                                                                       CAit KUWi^r
           STIPULATION - EARLY ORGANIZATIONAL MEETING

       This stipulation Is Intended to encourage cooperation among the parties at an early stage in
       the litigation and to assist the parties In efficient case resolution.

       The parties agree that:

       1. The parties commit to conduct an initial conference (in-person or via teleconference or via
          videoconference) within 15 days from the date this stipulation Is signed, to discuss and consider
          whether there can be agreement on the following:

               a. Are motions to challenge Ihe pleadings necessary? If lha issue can be resolved by
                  amendment as of right, or if the Court would allow leave to amend, could an amended
                  complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                  agree to work through pleading issues so that a demurrer need orrly raise issues they carmot
                  resolve. Is the Issue lhal the deferxfant seeks to raise amenable to resolution on demurrer, or
                  would some other type of motion be preferable? Could a voluntary targeted excharrge of
                  documents or Information by any party cure an uncertainty in the pleadings?

               b. Initial mutual exchanges of documents at the 'core' of the litigation. (For example, In an
                  employment case, the employment records, personnel file and documents relating to the
                  conduct In question could be considered 'core.' In a personal Injury case, an incident or
                  police report, medical records, and repair or malnlenance records could be considered
                  'core.');

           c. Exchange of names and contact infonnalion of witnesses;

           d. Any Insurance agreement that may be availabte to satisfy part or all of a judgmenl, or to
              Indemnify or reimburse for payments made to satisfy a judgment

           e. Exchange of any other Information lhal might be helpful to facilitate understanding, handimg,
              or resohjtion of the case in a manner that preserves objections or privileges by agreement;

           f.     Controlling issues of law lhal, If resolved early, will promote efTicIency and economy In other
                  phases of the case. Also, when and how such issues can be presented to the Court;

           g. Whether or when the case should be scheduled with a settlement officer, whal discovery or
              court ruling on legal issues is reasonably required to make settlement discussions meaningful,
              and whether the parlies wish to use a sitting Judge or a private mediator or other options as
      LACIV 229 (Rov 02/15)
      LASC Approvod 04/11       STIPULATION - EARLY ORGANIZATIONAL MEETING
      For Optional Use                                                                                         Pape 10/2
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 20 of 32 Page ID #:32




                                                                                       CUTMUOtll




                  discussed In the “AKernalive Dispute Resolution (ADR) Information Package* served with the
                  complaint;

             h. Computation of damages, ir^ciudlng documents, not privileged or protected from disclosure, on
                which such computation is based;

             I.   Whether the case is suitable for the Bqiedited Jury Trial procedures (see Information at
                  www.iBcourtora under "C/viT and then under ‘Genera! Information*).
      2.          The time for a (trending party to respond to a complaint or cross-complaint will be extervted
                  to                         for the complaint, and                             for the cross-
                             (IMSe«T OATEJ                                     (aNSERT OATS)
                  complaint, which is comprised of the 30 days to respond under Government Code § 66616(b),
                  and the 30 days permihed by Code of Civil Procedure section 1054(a), good cause havirig
                  been found by the Civil Supervising Judge due to the case management benefits provided by
                  this Stipulation. A copy of the General Order can be found at wwwJacourt.ara under “C/viT,
                  click on *GaneraJ InformatJon*, then click on ‘Voluntary Effldant LH/gatlon Stipulations'.
      3.          The parties wtil prepare a joint report titled 'Joint Status Report Pursuant to Initial Conference
                  and Early Organizational Meeting Stipulation, and If deslr^, a proposed order summarizing
                  results of their meet and confer and advising the Court of any way it may assist (he parties'
                  efficient conduct or resotutlon of the case. The parties shaf) attach the Joint Status Report to
                  the Case Management Conference statement, and file the documents when the CMC
                  statement is due.
      4.          References to 'days’ mean calendar days, unless otherwise noted. If the date for performing
                  any act pursuant to this stipulation falls on a Saturday. Sunday or Court holiday, then the lime
                  for performing that act shall be extended to fine next Court day
     The following parties stipulate:
     Oato:
                                                                    >
                    (TYPE OR PRIWT MAME)                                        (ATTORNEY FOR PUWTIFF)
     Date:
                                                                   >
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
     Dale:
                                                                   >
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FOR OEFENDA^f^)
     Dale;
                                                                   >
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
     Date:
                                                                   >
                    (TYPEORPRINTNAME)                                    (ATTORNEY FOR
     Dale:
                                                                   >
                    (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                          J
     Date:


                    (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


     LACIV 229 (Rev 02/15)
     LA5C Appfoved 04/11         STtPULATlON - EARLY ORGANIZATIONAL MEETING                                Page 2o( 2
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 21 of 32 Page ID #:33




  MMSMOIUMCEIC* «naPM«rcM»MmMtlCUI inOMCV                                 ltUI4MmMUI




            TSIEPHONC NO.-                                  etx NO (Optlonai):
   £-MAn. ADOAESS (Optenal|:
      ATTORNEY FOB INatinh
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  d6uAVH6uS^ AOOAE^:

  PWMNTIFF;

  oPenSvJt

                                                                                                   CASflHUUeCR.
                       INFORMAL DISCOVERY CONFERENCE
                 (pursuant to the Discovery Resotutlon Stipdalion ol tha parties)
       1. This document relates to:
                   c Request for Informal Discovery Conference
                   □ Answer to Request for Informal Discovery Conference
       2. Deadline for Court to decide on Request:____________         (Insert date                 10 catondar days foikhvino fiSng oT
               thoRequoal)
       3. Deadline for Court to hold Informal Discovery Conference:                                           (insfift dais 20 calondo/
               d«ys roOmAno (ling of (ha RethieM).

       4. For a Request for Informal Discovery Conferonce, briefly describe the nature of the
          discovery dispute, Including the focts and legal arguments at Issue. For an Answer to
          Request for Informal Discovery Conference, briefly describe why the Court should deny
          the requested discovery, including the facts and legal arguments at Issue.
                                                     r •'



                                                                                                                                      I




           i




           t




           I




       LACIV 094 (n»w)
       LASC Af proved 04/11
                                             INFORMAL DISCOVERY CONFERENCE
       ForOpUonal Uu                   (pursuant lo Ihe Discovery Resolution Stipulallon of the parties)
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 22 of 32 Page ID #:34




  •ui<uOM(MU«a*<noMTflnpMn<iMiiaui anauct                •uit au wneG)                 »    % OM»n> tov




            TELEPHONS NO.                   FAX NO (Optiorol}:
   6-UAIl AOOftaSS (Optional)
      ATTCWNSV POft (Nanwl
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  COURTHOUSE ADORES^


  PLAINTIFF;

  OEFENOANT;

                                                                               CASE NUMB»
               STIPULATION AND ORDER - MOTIONS IN LIMINE


       This stipulation is intended to provide fast and informal resolution of evidentiary
       issues through diligent efforts lo define and discuss such issues and limit paperwork.


       The parties agree that:

        1. At least       days before the final status conference, each party will provide all other
           parlies with a list containing a one paragraph explanation of each proposed motion In
           limine. Each one paragraph explanation must identify the substance of a single proposed
           motion In limine and the grounds for the proposed motion.

       2. The parlies thereafter will meet and confer, either in person or via teleconference or
          videoconference, concerning all proposed motions in limine. In that meet and confer, the
          parties will determine:

            a. Whether the parlies can stipulate to any of the proposed motions. If the parties so
               slipulate, they may file a stipulation and proposed order with the Court.

            b. Whelher any of the proposed motions can be briefed and submilled by means of a
               short joint statement of issues. For each motion which can be addressed by a short
               joint statement of issues, a short joint statement of Issues must be filed with the Court
                10 days prior to the final status conference. Each side’s portion of the short joint
               statement of issues may not exceed three pages. The parties will meet and confer to
               agree on a date and manner for exchanging the parties’ respective portions of the
               short Joint statement of issues and the process for filing the short joint statement of
               issues.

       3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
          a short joint statement of issues will be briefed and filed in accordance with the Caiifomra
          Rules of Court and the Los Angeles Superior Court Rules.



       LADV 075 (naw)
       LASC Apprevoi] 04/11     STIPULATION AND ORDER - MOTIONS IN UMINE
       For       U&e                                                                              Pace 1 ol Z
Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 23 of 32 Page ID #:35



      tMMi (nu                                                   CASttMttA




      The following parties stipulate:
      Dale:
                                                   /»
                  {TVPe OR PRINT NAME)                       (ATTORNEY FOR PLAINTIFF)
      Dale:
                                                   >
                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
      Dale:
                                                   >
                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
      Dale:
                                                   >
                  (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
      Dale;

                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR                      J
      Data:

                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR                      )
     Dale:
                                                   >
                  (TYPE OR PRINT NAME)                  (ATTORNEY FOR



     THE COURT SO ORDERS,

       Date:
                                                                 JUDICIAL OFFICER




     LACIV075(new)
     LASC ApptDved 04/11   STIPULATION AND ORDER - MOTIONS IN LIMINE                PogO? el 2
 Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 24 of 32 Page ID #:36




                                                            i
                                                            s

                           Superior Court of California, County of Los Angeles

                                   ALTERNATIVEiDISRUJE RESOLUTION (ADlR)
                                          II^FOR'MATlON PACKAGE

  THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPlAiNT.

  ;CnOSS^OMPlAlNANTS miist serue thl"! ADR Inffirmatlnn Psekage on any,new parties nameri to the artinn
   With the cross-complaint


What isADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
Dispute Resolution (OOR). These "alternatives" to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR Is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees and witness fees.
   • Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
   • Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
      •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR;
      1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2. Mediation: In mediation, a neutral "mediator^ listens to each person's concerns, helps them evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that Is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                      Mediation may be appropriate when the parties
                         • want to work out a solution but need help from a neutral person.
                         • have communication problems or strong emotions that interfere with resolution.
                      Mediation may not be appropriate when the parties
                         • want a public trial and want a judge or jury to decide the outcome.
                         • lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                        lASCl
IASCOV271NEW OS/19
For Mindatory Uu
Csllfomlj Ruiet of Court, rule 3.221
  Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 25 of 32 Page ID #:37




                                          How to arrange mediation in Los Angeles County'
       Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options include:

                  a. The Gvil Mediation Vendor Resource Ust
                       Parties may contact these organizations to request a ^Resource List MediuiiurV for reduced-cost or
                                 free (for selected cases) mediation in person or with ODR (by phone or online).

                       •     JAMS, Inc.: Case Manager (213) 253*9776 ■ mdawson<6)|amsadf.com
                       •     Mediation Center of Los Angeles: Case Manager:'(833) 476-9145 iiifee)medlatlonLA.org

                  These organizations cannot accept every case and they may decline cases at their dbcretion.
                     ’^sit www.lacqurt.org/AbR.Res.list for Important Information and FAQs before contacting them.
                       NOTE: This service is not avallabie for family law, nrohate or srhall claims.

                 b.    Los Angeles County Dispute Resdutlbn Programs
                       https://wdacs.lacountv.gov/proerams/drp/
                             •    Free, day- of- trial mediatloru at the courthouse for small claims, unlawful detainers (evictions)
                                  and, at the Stanley Mosk Courthouse, limited civil. No appointment needed.
                            •     Free or low-cost mediations before the day of trial for these and other case types.
                            •     For ODR by phone or computer for small claims or untawful detainer (eviction) cases before the
                                  day of trial, visit
                                  http://www.laroiijt QfR/division/smallclaims/odf/OnllneDlsDutcRcsolutlonFIvcr EngSoan.odf

                 c     Mediators and ADR and Bar organizations that provide mediation may be found on the Internet.




      3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
         person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
         trial. In "nonbinding" arbitration, any patty can request a trial after the arbitrator's decision. For more
         information about arbitration, visit http://www.court5.ca.gov/Drograms-adr.htm

      4.    Mandatory Settlement Conferences (MSC): MSCs arc ordered by the Court dnJ die ufleu lield close to the trial
            date. The parties and their attorneys meet with a judge or settlement officer who does not make a decision but
            assists the parties In evaluating the strengths and weaknesses of the case and In negotiating a settlement.
            For information about the Court's MSC programs for civil cases, visit: www.lacourt.org/divisiQn/civil/settlement




Los Angeles Superior Court ADR website: www.lacourt.org/division/civll/setttement
For general information and videos about ADR, visit http://www.courts.ca.eov/programs-adr.htm




                                                                                                                              LASC2
use OV271 NEW 03/19
For Martdatory Use
Cstl/omla Rules of Court, rule 3.221
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 26 of 32 Page ID #:38
                                                                                                  2019-GEN-014-00

                                                                                     FILED
                                                                              Superior Court of Califbrola
 1                                                                               County of Los Angeles

 2                                                                                  MAY 03 2019
                                                                          Sherri ^Carter, Entire Offleer/Oerk
 3
                                                                           By.                     —iDepntl
 4                                                                               ‘^’kizallnda Mina

 5
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                    FOR THE COUNTY OF LOS ANGELES
 7
 8    IN RE LOS ANGELES SUPERIOR COURT )                     FIRST AMENDED GENERAL ORDER
      - MANDATORY ELECTRONIC FILING )
 9    FOR CIVIL                        )
                                                     )
10                                                   )

11

12           On December 3,2018, the Los Angeles County Superior Court mandated electronic filing of all
13    documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14    Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15    Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16    All electronically filed documents in Limited and Non-Complex Unlimited cases arc subject to the
17    following:
18    1) DEFINITIONS
19       a) ''Bookmark** A boolcmork is a PDF document navigational tool that allows the reader to
20           quickly locate and navigate to a designated point of interest within a document.
21       b) ‘^filing Portal” The official court website includes a webpage, referred to as the efiling
22           portal, that gives litigants access to the approved Electronic Filing Service Providers.
                                                         *
23       c) ‘ISlectronic Envelope** A transaction through the electronic service provider for submission
24           of documents to the Court for processing which may contain one or more PDF documents
25           attached.

26       d) ^*Electronic Filing’* Electronic Filing (eFiling) is the electronic transmission to a Court of a
27           document in electronic form. (California Rules of Court, rule 2.250(b)(7).)

28

                                                               i
                         HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR QVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 27 of 32 Page ID #:39
                                                                                                2019.GEN.014-00



 1       e) ^^lectronic Filing Service Provider” An Electronic Filing Service Provider (EFSP) is a
2           person or entity that receives an electronic filing from a party for retransmission to the Court.
 3          In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4          agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5       f) **Electronic Signature” For purposes of these local rules and in conformity with Code of
 6          Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7          (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8          2.257, the term “Electronic Signature” is generally defined as an electronic sound, symbol, or
 9          process attached to or logically associated with an electronic record and executed or adopted
10          by a person with the intent to sign the electronic record.
11       g) ^^lyperlink” An electronic link providing direct access from one distinctively marked place
12          in a hypertext or hypermedia document to another in the same or different document.
13       h) “Portable Document Format” A digital document format that preserves all fonts,
14          formatting, colors and graphics of the original source document, regardless of the application
15          platform used.
16    2) MANDATORY ELECTRONIC FILING
17       a) Trial Court Records
18          Pursuant to Government Code section 68150, trial court records may be created, maintained,
19          and piescivcU in elecuonic foimat. Any docuinent that the Court receives clccUunically must
20          be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21          official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22       b) Represented Litigants
23          Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24          electronically file documents with the Court through an approved EFSP.
25       c) Public Notice
26          The Court has issued a Public Notice with effective dates the Court required parties to
27          electronically file documents through one or more approved EFSPs. Public Notices containing
28          effective dates and the list of EFSPs are available on the Court’s website, at wvvw.lacoun.org.
                                                        2
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR CIVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 28 of 32 Page ID #:40
                                                                                                  2019-CEN-014-00



 I         d) Documents in Related Cases
2             Documents in related cases must be electronically filed in the eFiling portal for that case type if
3             electronic filing has been implemented in that case type, regardless of whether the case has
4             been related to a Civil case.
5     3) EXEMPT LITIGANTS
6          a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
7             from mandatory electronic filing requirements.
 8         b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
9             Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10            from filing documents electronically and be permitted to file documents by conventional
11            means if the party shows undue hardship or significant prejudice.
12    4) EXEMPT FILINGS
13         a) The following documents shall not be filed electronically:
14            i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                   Civil Procedure sections 170.6 or 170.3;
16            ii)    Bonds/Undertaking documents;
17            iii)   Trial and Evidentiary Hearing Exhibits
18            iv)    Any ex parte application that is filed concurrently with a new complaint including tliose
19                   tliat will be haiidled by a Writs and Receivers department in the Mosk courthouse; and
20            v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                   electronically filed. A courtesy copy of the electronically filed motion or application to
22                   submit documents conditionally under seal must be provided with the documents
23                   submitted conditionally under seal.
24         b) Lodgments
25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26    paper form. The actual document entitled, “Notice of Lodgment,” shall be filed electronically.
27    n
28    //

                                                          3
                          RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 29 of 32 Page ID #:41
                                                                                                 2019'GEN-OI4.00



 1    5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2        Electronic filing service providers must obtain and manage registration information for persons
3        and entities electronically filing with the court.
4     6) TECHNICAL REQUIREMENTS
5        a) Electronic documents must be electronically filed in PDF. text searchable format when
6            technologically feasible without impairment of the document's image.
7        b) The table of contents for any filing must be bookmarked.
 8       c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9           exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10           3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
11           item (c.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12           bookedmarked item and briefly describe the item.
13       d) Attachments to primary documents must be bookmarked. Examples include, but are not
14           limited to, the following:
15           i)     Depositions;
16           ii)    Declarations;
17           iii)   Exhibits (including exhibits to declarations);
18           iv)    Transcripts (including excerpts within transcripts);
19           v)     Points and Authorities;
20           vi)    Citations; and
21           vii) Supporting Briefs.
22       e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23           encouraged.
24       f) Accompanying Documents
25           Each document acompanying a single pleading must be electronically filed as a separate
26           digital PDF document.
27       g) Multiple Documents
28           Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                               4
                         RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 30 of 32 Page ID #:42
                                                                                                 2019.GEN.014-00



 1       h) Writs and Abstracts
 2          Writs and Abstracts must be submitted as a separate electronic envelope.
 3       i) Sealed Documents
 4          If and when a judicial officer orders documents to be filed under seal, those documents must be
 5          filed eleciionically (unless exempted under paragraph 4); the burden of accurately designating
 6          the documents as sealed at the time of electronic submission is the submitting party’s
 7          responsibility.
 8       j) Redaction
 9          Pursuant to California Rules of Court, rule 1.201, it is the submitting party’s responsibility to
10          redact confidential information (such as using initials for names of minors, using the last four
11          digits of a social security number, and using the year for date of birth) so that the information
12          shall not be publicly displayed.
13    7) ELECTRONIC FILING SCHEDULE
14       a) Filed Date
15          i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16              shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17              document received electronically on a non court day. is deemed to have been effectively
18              filed on the next court day if accepted. (California Rules of Court, rule 2.2S3(b)(6); Code
19              Civ. Proc. § 1010,6(b)(3).)
20          ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21              course because of: (1) an interruption in service; (2) a transmission error that is not the
22              fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23              order, either on its own motion or by noticed motion submitted with a declaration for Court
24              consideration, that the document be deemed filed and/or that the document’s filing date
25              conform to the attempted transmission date.
26    8) EX PARTE APPLICATIONS
27       a) Ex parte applications and all documents in support thereof must be electronically filed no later
28          than 10:00 a.m. the court day before the ex parte hearing.

                                                          5
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 31 of 32 Page ID #:43
                                                                                               2019-GEN-014-00




 1       b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
2           day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
3           application must be provided to the court the day of the ex parte hearing.
4     9) PRINTED COURTESY COPIES
5        a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
6           be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
7           the cfiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
8           by 10:00 a.m. the next business day.
9        b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10          electronic submission) is required for the following documents;
11           i)   Any printed document required pursuant to a Standing or General Order;
12          ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13                pages or more;
14         iii)   Pleadings and motions that include points and authorities;
15          iv)   Demurrers;
16          v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17          vi)   Motions for Summary Judgment/Adjudication; and
18         vii)   Motions to Compel Further Discovery.
19       c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20           additional documents. Courtroom specific courtesy copy guidelines can be found at
21           www.iac0urt.0r2 on the Civil webpage under "Courtroom Information."
22 10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23       a) Fees and costs associated with electronic filing must be waived for any litigant who has
24           received a fee waiver. (California Rules of Court, rules 2.253(b)0,2.258(b), Code Civ. Proc. §
25           1010.6(d)(2).)
26       b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27           section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(f), may be
28           electronically filed in any authorized action or proceeding.

                                                             A
                       RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
     Case 2:20-cv-07091-DSF-PD Document 1-1 Filed 08/06/20 Page 32 of 32 Page ID #:44
                                                                                                2019-CEN.014.00




 I    1) SIGNATURES ON ELECTRONIC FILING
2        For purposes of this General Order, all electronic filings must be in compliance with California
3        Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4        Division of the Los Angeles County Superior Court.
5

6            This First Amended General Order supersedes any previous order related to elecuonic filing,
                                                                                                            ♦


7     and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8     Supervising Judge and/or Presiding Judge.
9
10    DATED: May 3.2019
                                                           KEVIN C. BRAZILE
11                                                         Presiding Judge
12
13
14
15
16
17
18
19
20
21
22

23

24

25

26
27

28
                                                              7
                        RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
